Citation Nr: 0631306	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including headaches and dizziness.

2.  Entitlement to service connection for a post-traumatic 
bilateral eye disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee which denied the claims on 
appeal.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, the veteran's 
headaches and dizziness are related to a head injury in 
service.  

2.  The veteran does not have a disability of either eye 
which is related to service.  


CONCLUSIONS OF LAW

1.  Service connection for headaches and dizziness is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a disability of either eye is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of a head injury, to include headaches and 
dizziness

The veteran reports that shortly before his separation from 
service, around October 1956, when he was stationed in 
Germany, he was assaulted by several German men.  He has 
testified that the men hit him in the head and above the eye, 
causing lacerations a few inches back from his hairline and 
above his left eye.  He also testified that since that time 
he has had headaches and dizziness.

The veteran has fire-related service.  The available service 
medical records are negative for any treatment or diagnosis 
related to this incident.  Repeated searches for alternate 
records were also unsuccessful.  Regardless, the veteran is 
competent to describe his symptoms and experiences.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's wife, who married the veteran in 1957, has 
testified that the veteran has suffered from headaches since 
she has known him.  The earliest post-service medical 
evidence is dated in 1996.  VA treatment records show that 
the veteran complained of dizziness every other day in 1998, 
and the examiner noted "sounds like orthostasis."  After 
the veteran's prescription for Lisinopril was increased to 
twice a day, he reported only one dizzy spell in the last 
month.  A May 1999 written statement from the veteran's 
private physician noted that the veteran reported frequent 
headaches which "may very well be" service-connected.

An October 2004 VA examiner noted that the claims folders 
were reviewed.  The examiner reported the veteran's 
contentions that he had been assaulted in service in the head 
and the eye and that he had daily headaches and occasional 
dizziness.  The examiner opined that it was "at least as 
likely as not that the headaches are a residual of the head 
injury he suffered while in the military" and that it was 
"at least as likely as not that the dizzy spells he suffers 
are related to his time in the military and the assault that 
he suffered while in military service."

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran's 
current headaches and dizziness are related to his service.  
The 2004 VA examiner provided an opinion which indicated that 
the evidence was at least in equipoise on the question, and 
the 1999 statement provided by the private physician also 
indicated a relationship between service and the veteran's 
headaches.  Thus, as the law requires, the Board grants the 
benefit of the doubt in favor of the appellant in this case 
and finds as fact that the veteran's headaches and dizziness 
are related to service.  38 C.F.R. § 3.102.  In view of the 
above, the Board finds that the criteria for service 
connection for headaches and dizziness are met.


Bilateral eye disorder

The veteran contends that he has a bilateral eye disorder, 
including secondary glaucoma, as a result of the injury to 
the area over his left eye which occurred during the 
aforementioned assault in service.  He reports that his 
belief is based, in part, on the fact that he is unaware of 
any family history of glaucoma.  The service medical records 
are negative for any treatment or diagnosis related to an eye 
disorder, including glaucoma.  As such, there is no direct 
evidence of in-service incurrence of an eye disorder, 
including glaucoma.  

The veteran has reported that he first wore glasses within a 
year or two of service.  He was first diagnosed with POAG 
(primary open angle glaucoma) in 2002, many years after his 
separation from service.  

There is no competent evidence that links a current eye 
disorder, including glaucoma, to service.  Because the 
veteran is a layperson, untrained in determining medical 
etiology, the veteran's own beliefs that his glaucoma is 
related to service is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Refractive error of 
the eyes is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. § 3.303(c) (2006).  

The post-service medical records only note the diagnosis of 
POAG and report treatment for the disease; there is nothing 
in these records that suggests the veteran's glaucoma or any 
other eye problem may be related to service.  An October 2004 
VA eye examination report diagnosed POAG, nonvisually 
significant nuclear sclerosing cataracts bilaterally, and 
meibomian gland disease at the eyelid margins.  The examiner 
concluded, "In my opinion, the trauma that the patient 
describes having sustained while in the service . . . did not 
permanently affect his visual function in either eye."  The 
examiner also noted that there was no sign of abnormal eyelid 
position in either eye.  

As the preponderance of the evidence does not support a 
finding of service incurrence on a direct basis of an eye 
disorder, including glaucoma, and also does not provide a 
link between the veteran's currently diagnosed glaucoma and 
service, service connection for a bilateral eye disorder, 
including glaucoma, is not warranted.  

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

As the Board finds that service connection for headaches and 
dizziness are warranted, compliance with the duty to assist 
or the duty to notify is unnecessary with regard to that 
claim.  

In the present case, the unfavorable decision that is the 
basis of this appeal was already decided when the statute 
pertaining to the duties to notify and assist was enacted.  
The Court acknowledged in Pelegrini that where, as here, the 
38 U.S.C.A. § 5103(a) notice was not mandated at the time of 
the initial decision by the AOJ, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  These requirements were met.

This case was remanded, in part, for compliance with the duty 
to notify in September 2004.  VA provided the requisite 
notice by means of letters to the appellant from the RO dated 
in 2002 and 2004 and advising him of the duty to assist and 
the duty to notify.  The appellant was told of the 
requirements to establish a successful claim for service 
connection.  He was advised of his and VA's respective 
duties.

With regard to the fourth element of notice, the Board notes 
that the RO's letters did not specifically request the 
veteran to provide "any evidence in his possession" that 
pertained to his claim.  However, as a practical matter, he 
has been fully notified of the need to provide such evidence.  
The 2002 and 2004 letters informed the veteran of his and 
VA's respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support his claim.  During 
his hearing before the undersigned Veterans Law Judge he was 
asked about additional sources of information and he 
testified that the private physician who had treated him in 
the years immediately following service was deceased and 
those medical records were unavailable.  Given those various 
pieces of correspondence and communication with the veteran, 
it is untenable that he would have refrained from submitting 
any relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.

The notice letters did not explain the assignment of 
disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, as the claim 
for service connection is denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  This case 
was remanded for compliance with the duty to assist in 
September 2004.  Post-service VA medical records and private 
medical evidence have been associated with the claims folder.  
Some treatment records from the veteran's private physician, 
Dr. Baldwin, were provided during the appeal; however, his 
office contacted VA in 2004 in response to a request for 
additional records and stated that any such records could not 
be provided without the payment of a fee.  VA had previously 
advised that office that it could not pay any fees for the 
requested information, and the veteran was informed of the 
response from Dr. Baldwin's office.  Accordingly, VA 
satisfied its duty to assist in this regard.  VA examinations 
were also developed. 

Where there is evidence of fire-related service, as here, the 
Board recognizes that there is a heightened duty to assist, 
including searching for alternate source documentation.  
Given the development attempts made by the RO and the 
numerous responses from the NPRC, including the development 
of morning reports and available service medical records, and 
the negative responses for line of duty reports or additional 
records, it appears that further attempts to develop missing 
service records would be futile as all sources have been 
exhausted.  The veteran has testified that he does not have 
any service medical records in his possession and that he is 
not aware of how to contact any individuals who served with 
him at the time of the incident.  The Board therefore finds 
that VA has satisfied its duty to notify and assist.  


ORDER

Service connection for residuals of a head injury, 
specifically headaches and dizziness, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A claim for service connection for post-traumatic bilateral 
eye disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


